DETAILED ACTION
	In Reply filed on 9/24/2021 Claims 1 and 2 are pending. Claims 3-7 are canceled. Claims 1 is currently amended. Claims 1 and 2 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	Claim 1 recites “one of a movement path of an irradiation position of the laser to an N-th layer and a movement path of an irradiation position of the laser to an (N + 1)-th layer has only a linear shape and the other has only a curved shape as viewed in a lamination direction of the N-th layer and the (N + 1)-th layer”. According to the specification paragraph [0065], the Examiner is interpreting “N-th layer” and “(N+1)-th layer” as the number of “layers” or distinct paths irradiated by laser on a given single layer of deposited material. Based on the specification paragraph [0041] (“a layer 10 of the constituent material M is formed by injecting the constituent material M linearly from the injection portion 310.”) and Fig. 8, “layer 10” is interpreted as any layer of deposited material with a specific height. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2021/0146446 A1 (“Pays”), in view of U.S. Patent No. 8,333,922 B2 (“Skoglund”), further in view of U.S. Patent No. 5,155,324 (“Deckard et al.”).
Regarding claim 1, Pays teaches a method for manufacturing a three-dimensional shaped objection (Abstract, line 1, “three-dimensional metal part”) by laminating a layer (Abstract, line 3, “successively deposited layers”) to manufacture the three-dimensional shaped object, the method comprising:
A layer forming step (Abstract, line 2, “successively solidifying successively deposited layers of metal powder”) of forming the layer using metal powder (Abstract, line 3, “metal powder”); and a melting (Abstract, line 3, “melting”) and solidifying step (Abstract, line 2, “solidifying”) of irradiating (Abstract, line 3, “melting with a laser beam”) with a laser (Abstract, line 4, “laser beam”) to form a metal layer (Abstract, line 4, “each of these successive layers”) including plural melted (Abstract, line 6, “melting”) and solidified portions (Abstract, line 7, element 211, “weld beads”) by melting and solidifying the metal powder (Abstract, line 3, “metal powder”), wherein one of the melted and solidified portion (Fig 10, element 221) has an overlap region (Fig 10, between elements 221) that overlap (Abstract, line 9, “juxtaposed or spaced apart or overlap”) the another melted and solidified portion (Fig 10, element 221), a width (Fig 10, element “L3”; Abstract, line 10, “X% of their (weld beads’) width”) of the overlap region (Fig 10, between elements 221) is more than half ([0017], “the melting of said shell regions is effected by scanning with said laser beam so as to form weld beads that overlap over a distance greater than 30% and less than or equal to 60%, preferably greater than or equal to 40% and less than or equal to 50% of the width of these beads”) of a width (Fig 10, element “L”) of the melted and solidified portion (Fig 10, element 221).
Pays fails to teach a constituent material containing amorphous metal powder and the metal layer having a network of an amorphous region and a crystal region. 
However, Skoglund teaches a metal powder layer that is melted to form into amorphous metal (Abstract, line 3, “metal particles” and “amorphous metal”). Furthermore, Skoglund teaches the metal layer having a network (Abstract, line 2-3, “…a composite of crystalline or nanocrystalline metal particles in a matrix of amorphous metal.”) of an amorphous region (Abstract, line 3, “a matrix of amorphous metal”) and a crystal region (Abstract, line 2, “a composite of crystalline or nanocrystalline metal particles”). 
Pays and Skoglund are both considered to be analogous to the claimed method because they are in the same field of additive manufacturing using metallic materials. Therefore, it would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the constituent materials in Pays to incorporate the amorphous metal powder as taught by (Skoglund, Col 1, line 50-54, “Completely amorphous materials often have a very high hardness...”). In addition, it would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal layer in Pays to incorporate a network of an amorphous region and a crystal region as taught by Skoglund, since forming a metal layer with a network of an amorphous region and a crystal region helps to combine the desired property of amorphous materials and that of polycrystalline materials (Skoglund, Col 1, line 50-54, “Completely amorphous materials often have a very high hardness, whereas polycrystalline materials are more ductile. In many situations, there is a desire to combine properties of materials with amorphous structure and crystalline structure, respectively.”). 
Pays and Skoglund fail to teach one of a movement path of an irradiation position of the laser to an N-th layer and a movement path of an irradiation position of the laser to an (N + 1)-th layer has only a linear shape and the other has only a curved shape as viewed in a lamination direction of the N-th layer and the (N + 1)-th layer, and the linear shape and the curved shape intersect each other as viewed in the lamination direction.
However, Deckard et al. teaches one of a movement path of an irradiation position of the laser to an N-th layer (Col. 12, line 40-42, Fig. 4b, “the interior of the outlined part cross-section 52' is scanned, for example in the x-direction as shown in FIG. 4b”) and a movement path of an irradiation position of the laser to an (N + 1)-th layer (Col. 12, line 37-39, Fig. 4a, “In FIG. 4a, part cross-section 52' in powder layer 54' is first selectively sintered by laser beam 50 at its outline”) has only a linear shape (Fig. 4b, Deckard et al. teaches a scanning path in linear shape in the x-direction) and the other has  only a curved shape (Fig. 4a, Deckard et al. teaches a scanning path in curved shape as the layer’s outline) as viewed in a lamination direction of the N-th layer and the (N + 1)-th layer, and the linear Col. 11, line 20, “intersection points”; Fig. 6, the linear scanning path and the curved scanning path intersects).
Pays and Deckard et al. are both considered to be analogous to the claimed method because they are in the same field of additive manufacturing using metallic materials. Therefore, it would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the laser scanning path in Pays to incorporate the alternating linear and curved scanning path as taught by Deckard et al. because by scanning curved outline before scanning linear interior lines, the texture and resolution control of the selective laser sintering process is improved (Deckard et al., Col 12, line 56-60).
Regarding claim 2, Pays teaches a method for manufacturing a three-dimensional shaped object (Abstract, line 1, “three-dimensional metal part”) comprising a layer forming step (Abstract, line 2, “successively solidifying successively deposited layers of metal powder”) and a melting (Abstract, line 3, “melting”) and solidifying step (Abstract, line 2, “solidifying”).
Pays fails to teach that the amorphous metal powder is continuously melted by a laser beam that continuously moves on the surface of the layer. 
However, Skoglund teaches a method for manufacturing the three-dimensional shaped object (Abstract, line 1, “three-dimensional bodies”), wherein in the melting (Abstract, line 6, “melted”) and solidifying step (Abstract, line 7, “solidify”), the amorphous metal powder (Abstract, line 3, “metal particles”, line 3, “amorphous metal”) in the layer (Fig 3, element 4, “a powder layer”) is continuously melted (Col 3, line 38-41, “Instead of casting and melting all the material at the same time, small limited areas of the powder layer are melted at a time. This can take place continuously by moving the beam with a certain speed…”) by that an irradiation position (Col 3, line 39, “small limited areas of the powder layer”) of the laser (Fig 3, element 5a, “a high power laser”) continuously moves (Col 3, line 41, “…continuously by moving the beam…”) on the surface of the layer (Fig 3, element 4, “a powder layer”).  
Pays and Skoglund are both considered to be analogous to the claimed method because they are in the same field of additive manufacturing using metallic materials. Therefore, it would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the melting and solidifying step in Pays to incorporate the continuous melting of amorphous metal powder by continuously moving the laser as taught by Skoglund, because melting small limited areas of the powder layer at a time, instead of melting all the material at the same time, improves cooling of the melted alloy and helps to achieve desired time-temperature course for the entire melted volume (Skoglund, Col 3, line 43-45, “A small volume of melted alloy is easy to cool and the desired time-temperature course can be achieved for the entire melted volume.”). 

Response to Arguments
Applicant's arguments with respect to claim 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1744